Exhibit 10.1
 
EMPLOYMENT AGREEMENT


EMPLOYMENT AGREEMENT (the “Agreement”), dated as of May 7, 2010, between Clarus
Corporation, a Delaware corporation (the “Company”), and Peter Metcalf (the
“Employee”).


WITNESSETH :


WHEREAS, the Company desires to employ the Employee and to be assured of his
services on the terms and conditions hereinafter set forth; and


WHEREAS, the Employee is willing to accept such employment on such terms and
conditions.


NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement, the Company and the Employee hereby agree as follows:


1.
Term.



The term of this Agreement shall commence and be effective only upon the closing
(the “Closing”) of the transactions contemplated by that certain Agreement and
Plan of Merger (the “Merger Agreement”), dated as of May 7, 2010, by and among
the Company, Everest/Sapphire Acquisition, LLC, a Delaware limited liability
company and wholly-owned direct subsidiary of the Company (the “Purchaser”),
Sapphire Merger Corp., a Delaware corporation and wholly-owned direct subsidiary
of the Purchaser, Black Diamond Equipment, Ltd., a Delaware corporation, and Ed
McCall, as stockholders’ representative (the “Commencement Date”) and shall
terminate on the third anniversary of the Commencement Date (the “Term”),
subject to earlier termination as provided herein.  This Agreement shall
automatically terminate, simultaneously with the termination of the Merger
Agreement, if the Closing does not occur.


2.
Duties.



(a)           During the Term of this Agreement, the Employee shall serve as the
President and Chief Executive Officer of the Company and shall perform all
duties commensurate with his position and as may be assigned to him by the
Executive Chairman of the Board of Directors of the Company (the “Board”) or the
Executive Vice Chairman of the Board.  The Employee shall devote his full
business time and energies to the business and affairs of the Company and shall
use his best efforts, skills and abilities to promote the interests of the
Company, and to diligently and competently perform the duties of his position.
 

--------------------------------------------------------------------------------


 
(b)           The Employee shall report to the Board, and shall communicate
regularly with the Executive Chairman of the Board or the Executive Vice
Chairman of the Board.


3.
Compensation, Bonus, Stock Options, Benefits, etc.



(a)           Salary.  During the Term of this Agreement, the Company shall pay
to the Employee, and the Employee shall accept from the Company, as compensation
for the performance of services under this Agreement and the Employee’s
observance and performance of all of the provisions hereof, an annual salary at
the rate of $210,000 (the “Base Compensation”).  The Base Compensation shall be
payable in accordance with the normal payroll practices of the Company.  The
Employee’s performance and the Base Compensation shall be subject to annual
review by the Company.


(b)           Bonus.  In addition to the Base Compensation described above, the
Employee shall, in the sole and absolute discretion of the Compensation
Committee of the Board, be entitled to performance bonuses which may be based
upon a variety of factors, including the Employee’s performance and the
achievement of Company goals, all as determined in the sole and absolute
discretion of the Board or Compensation Committee of the Board.  In addition,
the Employee may be entitled to participate in such other bonus plans, during
the Term of this Agreement, as the Compensation Committee of the Board may, in
its sole and absolute discretion, determine.


(c)           Stock Options.  Effective upon the Commencement Date, the Company
shall issue and grant to Employee options (the “Stock Options”) to purchase
75,000 shares of the Company’s common stock, par value $0.0001 per share (the
“Common Stock”), having an exercise price equal to $6.00 per share, which shall
vest in three installments as follows: 30,000 shares shall vest on December 31,
2012 and 22,500 shares shall vest on each of December 31, 2013 and December 31,
2014; provided, that, any unvested Stock Options shall accelerate and vest in
the event that this Agreement has not been renewed upon its scheduled expiration
date; and, provided further, that all Stock Options shall expire on the tenth
anniversary of the Commencement Date.  The terms and provisions of the Stock
Options shall be set forth in a stock option agreement in a form satisfactory to
the Company.  In addition, the Employee may be entitled, during the Term of this
Agreement, to receive such additional options, at such exercise prices and other
terms as the Compensation Committee of the Board may, in its sole and absolute
discretion, determine.


(d)           Benefits.  During the Term of this Agreement, the Employee shall
be entitled to participate in or benefit from, in accordance with the
eligibility and other provisions thereof, the Company’s medical insurance and
other fringe benefit plans or policies as the Company may make available to, or
have in effect for, its senior executive officers from time to time.  The
Company and its affiliates retain the right to terminate or alter any such plans
or policies from time to time.  The Employee shall also be entitled to four
weeks paid vacation each year, sick leave and other similar benefits in
accordance with policies of the Company from time to time in effect for its
senior executive officers.  Upon the Employee’s retirement from active service
with the Company, except in the case of a termination of this Agreement by the
Company pursuant to Section 7(b) hereof, the Company shall provide the Employee
with the same form of medical and dental insurance as the Company may make
available to, or have in effect for, its senior executive officers from time to
time for a period commencing on such retirement and ending on the Employee’s
sixty-fifth (65th) birthday (the “Benefit Period”) at no cost to the
Employee.  In addition, during the Benefit Period, the Employee shall have the
option to purchase, at the Employee’s expense, medical and dental insurance
through the Company for his wife and children in the same manner as other senior
executive officers of the Company may purchase medical and dental insurance
through the Company.
 
2

--------------------------------------------------------------------------------


 
(e)           Reimbursement of Business Expenses.  During the Term of this
Agreement, upon submission of proper invoices, receipts or other supporting
documentation reasonably satisfactory to the Company and in accordance with and
subject to the Company’s expense reimbursement policies, the Employee shall be
reimbursed by the Company for all reasonable business expenses actually and
necessarily incurred by the Employee on behalf of the Company in connection with
the performance of services under this Agreement.


(f)           Taxes.  The Base Compensation and any other compensation paid to
Employee, including, without limitation, any bonus, shall be subject to
withholding for applicable taxes and other amounts.


4.
Representations of Employee.



The Employee represents and warrants that he is not party to, or bound by, any
agreement or commitment, or subject to any restriction, including but not
limited to agreements related to previous employment containing confidentiality
or noncompetition covenants, which limit the ability of the Employee to perform
his duties under this Agreement.


5.
Confidentiality, Noncompetition, Nonsolicitation and Non-Disparagement.



For purposes of this Section 5, all references to the Company shall be deemed to
include the Company’s affiliates and subsidiaries and their respective
subsidiaries, whether now existing or hereafter established or acquired. In
consideration for the compensation and benefits provided to the Employee
pursuant to this Agreement, the Employee agrees with the provisions of this
Section 5.
 
3

--------------------------------------------------------------------------------


 
(a)           Confidential Information.  (i)  The Employee acknowledges that as
a result of his retention by the Company, the Employee has and will continue to
have knowledge of, and access to, proprietary and confidential information of
the Company including, without limitation, research and development plans and
results, software, databases, technology, inventions, trade secrets, technical
information, know-how, plans, specifications, methods of operations, product and
service information, product and service availability, pricing information
(including pricing strategies), financial, business and marketing information
and plans, and the identity of customers, clients and suppliers (collectively,
the “Confidential Information”), and that the Confidential Information, even
though it may be contributed, developed or acquired by the Employee, constitutes
valuable, special and unique assets of the Company developed at great expense
which are the exclusive property of the Company.  Accordingly, the Employee
shall not, at any time, either during or subsequent to the Term of this
Agreement, use, reveal, report, publish, transfer or otherwise disclose to any
person, corporation, or other entity, any of the Confidential Information
without the prior written consent of the Company, except to responsible officers
and employees of the Company and other responsible persons who are in a
contractual or fiduciary relationship with the Company and who have a need for
such Confidential Information for purposes in the best interests of the Company,
and except for such Confidential Information which is or becomes of general
public knowledge from authorized sources other than by or through the Employee.
 
 (ii)  The Employee acknowledges that the Company would not enter into this
Agreement without the assurance that all the Confidential Information will be
used for the exclusive benefit of the Company.


(b)           Return of Confidential Information.  Upon the termination of this
Agreement or upon the request of the Company, the Employee shall promptly return
to the Company all Confidential Information in his possession or control,
including but not limited to all drawings, manuals, computer printouts, computer
databases, disks, data, files, lists, memoranda, letters, notes, notebooks,
reports and other writings and copies thereof and all other materials relating
to the Company’s business, including, without limitation, any materials
incorporating Confidential Information.


(c)           Inventions, etc.  During the Term and for a period of one year
thereafter, the Employee will promptly disclose to the Company all designs,
processes, inventions, improvements, developments, discoveries, processes,
techniques, and other information related to the business of the Company
conceived, developed, acquired, or reduced to practice by him alone or with
others during the Term of this Agreement, whether or not conceived during
regular working hours, through the use of Company time, material or facilities
or otherwise (“Inventions”).
 
4

--------------------------------------------------------------------------------


 
The Employee agrees that all copyrights created in conjunction with his service
to the Company and other Inventions, are “works made for hire” (as that term is
defined under the Copyright Act of 1976, as amended).  All such copyrights,
trademarks, and other Inventions shall be the sole and exclusive property of the
Company, and the Company shall be the sole owner of all patents, copyrights,
trademarks, trade secrets, and other rights and protection in connection
therewith.  To the extent any such copyright and other Inventions may not be
works for hire, the Employee hereby assigns to the Company any and all rights he
now has or may hereafter acquire in such copyrights and any other Inventions.
Upon request the Employee shall deliver to the Company all drawings, models and
other data and records relating to such copyrights, trademarks and Inventions.
The Employee further agrees as to all such Inventions, to assist the Company in
every proper way (but at the Company’s expense) to obtain, register, and from
time to time enforce patents, copyrights, trademarks, trade secrets, and other
rights and protection relating to said Inventions in any and all countries, and
to that end the Employee shall execute all documents for use in applying for and
obtaining such patents, copyrights, trademarks, trade secrets and other rights
and protection on and enforcing such Inventions, as the Company may reasonably
request, together with  any assignments thereof to the Company or persons
designated by it.  Such obligation to assist the Company shall continue beyond
the termination of the Employee’s service to the Company, but the Company shall
compensate the Employee at a reasonable rate after termination of service for
time actually spent by the Employee at the Company’s request for such
assistance. In the event the Company is unable, after reasonable effort, to
secure the Employee’s signature on any document or documents needed to apply for
or prosecute any patent, copyright, trademark, trade secret, or other right or
protection relating to an Invention, whether because of the Employee’s physical
or mental incapacity or for any other reason whatsoever, the Employee hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents, during the Term of this Agreement and for a period of two years
after termination of this Agreement, as his agent coupled with an interest and
attorney-in-fact, to act for and in his behalf and stead to execute and file any
such application or applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyrights, trademarks, trade
secrets, or similar rights or protection thereon with the same legal force and
effect as if executed by the Employee.


(d)           Non-Competition.   The Employee agrees not to utilize his special
knowledge of the Business and his relationships with customers, prospective
customers, suppliers and others or otherwise to compete with the Company in the
Business during the Restricted Period.  During the Restricted Period, the
Employee shall not, and shall not permit any of his respective employees, agents
or others under his control, directly or indirectly, on behalf of the Employee
or any other Person, to engage or have an interest, anywhere in the world in
which the Company conducts business or markets or sells its products, alone or
in association with others, as principal, officer, agent, employee, director,
partner or stockholder (except as an owner of two percent or less of the stock
of any company listed on a national securities exchange or traded in the
over-the-counter market), whether through the investment of capital, lending of
money or property, rendering of services or capital, or otherwise, in any
Competitive Business.  During the Restricted Period, the Employee shall not, and
shall not permit any of his respective employees, agents or others under his
control, directly or indirectly, on behalf of the Employee or any other Person,
to accept Competitive Business from, or solicit the Competitive Business of any
Person who is a customer of the Business conducted by the Company, or, to the
Employee’s knowledge, is a customer of the Business conducted by the Company at
any time during the Restricted Period.


(e)           Non-Disparagement and Non-Interference.  The Employee shall not,
either directly or indirectly, (i) during the Restricted Period, make or cause
to be made, any statements that are disparaging or derogatory concerning the
Company or its business, reputation or prospects; (ii) during the Restricted
Period, request, suggest, influence or cause any party, directly or indirectly,
to cease doing business with or to reduce its business with the Company or do or
say anything which could reasonably be expected to damage the business
relationships of the Company; or (iii) at any time during or after the
Restricted Period, use or purport to authorize any Person to use any
Intellectual Property owned by the Company or exclusively licensed to the
Company or to otherwise infringe on the intellectual property rights of the
Company.
 
5

--------------------------------------------------------------------------------


 
(f)           Non-Solicitation. During the Restricted Period, the Employee shall
not recruit or otherwise solicit or induce any Person who is an employee or
consultant of, or otherwise engaged by Company, to terminate his or her
employment or other relationship with the Company, or such successor, or hire
any person who has left the employ of the Company during the preceding one year.
.
(g)           Certain Definitions. For purposes of this Agreement: (i) the term
“Business” shall mean the business of manufacturing, assembling, licensing,
distributing, marketing and selling mountain climbing, hiking and skiing
equipment, and any other business that the Company or its subsidiaries may be
engaged in during the Term of this Agreement; (ii) the term “Competitive
Business” shall mean any business competitive with the Business and (iii) the
term “Restricted Period” shall mean the Term of this Agreement and a period of
two years after termination of this Agreement; provided, that, if Employee
breaches the covenants set forth in this Section 5, the Restricted Period shall
be extended for a period equal to the period that a court having jurisdiction
has determined that such covenant has been breached.


6.           Remedies.    The restrictions set forth in Section 5 are considered
by the parties to be fair and reasonable.  The Employee acknowledges that the
restrictions contained in Section 5 will not prevent him from earning a
livelihood.  The Employee further acknowledges that the Company would be
irreparably harmed and that monetary damages would not provide an adequate
remedy in the event of a breach of the provisions of Section 5.  Accordingly,
the Employee agrees that, in addition to any other remedies available to the
Company, the Company shall be entitled to injunctive and other equitable relief
to secure the enforcement of these provisions.  In connection with seeking any
such equitable remedy, including, but not limited to, an injunction or specific
performance, the Company shall not be required to post a bond as a condition to
obtaining such remedy.  In any such litigation, the prevailing party shall be
entitled to receive an award of reasonable attorneys’ fees and costs.  If any
provisions of Sections 5 or 6 relating to the time period, scope of activities
or geographic area of restrictions is declared by a court of competent
jurisdiction to exceed the maximum permissible time period, scope of activities
or geographic area, the maximum time period, scope of activities or geographic
area, as the case may be, shall be reduced to the maximum which such court deems
enforceable. If any provisions of Sections 5 or 6 other than those described in
the preceding sentence are adjudicated to be invalid or unenforceable, the
invalid or unenforceable provisions shall be deemed amended (with respect only
to the jurisdiction in which such adjudication is made) in such manner as to
render them enforceable and to effectuate as nearly as possible the original
intentions and agreement of the parties.  For purposes of this Section 6, all
references to the Company shall be deemed to include the Company's affiliates
and subsidiaries, whether now existing or hereafter established or acquired.
 
6

--------------------------------------------------------------------------------


 
7.           Termination.   This Agreement shall terminate at the end of the
Term set forth in Section 1.  In addition, this Agreement may be terminated
prior to the end of the Term set forth in Section 1 upon the occurrence of any
of the events set forth in, and subject to the terms of, this Section 7.


(a)           Death or Permanent Disability.  If the Employee dies or becomes
permanently disabled, this Agreement shall terminate effective upon the
Employee’s death or when his disability is deemed to have become permanent.  If
the Employee is unable to perform his normal duties for the Company because of
illness or incapacity (whether physical or mental) for 45 consecutive days
during the Term of this Agreement, or for 60 days (whether or not consecutive)
out of any calendar year during the Term of this Agreement, his disability shall
be deemed to have become permanent.  If this Agreement is terminated on account
of the death or permanent disability of the Employee, then the Employee or his
estate shall be entitled to receive accrued Base Compensation through the date
of such termination, all unvested Stock Options held by the Employee shall
immediately vest and become exercisable and the Employee or the Employee’s
estate, as applicable, shall have no further entitlement to Base Compensation,
bonus, or benefits from the Company following the effective date of such
termination, except as provided in Sections 3(b) and 3(d) of this Agreement;
provided, however, that any bonus pursuant to Section 3(b) of this Agreement
shall be paid only for the year in which such termination occurred pro rated for
the portion of such year prior to such termination and shall be paid at such
time as the Board determines the bonuses for all senior executive officers of
the Company for such year.


(b)           Cause.  This Agreement may be terminated at the Company’s option,
immediately upon notice to the Employee, upon the occurrence of any of the
following (“Cause”): (i) breach by the Employee of any material provision of
this Agreement and the expiration of a 10-business day cure period for such
breach after written notice thereof has been given to the Employee (which cure
period shall not be applicable to clauses (ii) through (v) of this Section
7(b)); (ii) gross negligence or willful misconduct of the Employee in connection
with the performance of his duties under this Agreement; (iii) Employee’s
failure to perform any reasonable directive of the Board; (iv) fraud, criminal
conduct, dishonesty or embezzlement by the Employee; or (v) Employee’s
misappropriation for personal use of any assets (having in excess of nominal
value) or business opportunities of the Company.  If this Agreement is
terminated by the Company for Cause, then the Employee shall be entitled to
receive accrued Base Compensation through the date of such termination, all
Stock Options, whether vested or unvested, will be forfeited by the Employee and
will terminate and be null and void and the Employee shall have no further
entitlement to Base Compensation, bonus, or benefits from the Company following
the effective date of such termination.


(c)           Without Cause.  This Agreement may be terminated, at any time by
the Company without Cause immediately upon giving written notice to the Employee
of such termination.  Upon the termination of this Agreement by the Company
without Cause, the Employee shall be entitled to receive one year of Base
Compensation in one lump sum within five days of the effective date of such
termination, subject to withholding for applicable taxes and other amounts, all
unvested Stock Options held by the Employee shall immediately vest and become
exercisable and the Employee shall have no further entitlement to Base
Compensation, bonus, or benefits from the Company following the effective date
of such termination, except as provided in Section 3(d) of this Agreement.
 
7

--------------------------------------------------------------------------------


 
(d)          By Employee.


(i)           Subject to the provisions of clause (ii) of this Section 7(d), the
Employee may terminate this Agreement at anytime upon providing the Company with
six weeks prior written notice. If this Agreement is terminated by the Employee
pursuant to this Section 7(d)(i), then the Employee shall be entitled to receive
his accrued Base Compensation and benefits through the effective date of such
termination, any unvested Stock Options will terminate and be null and void and
the Employee shall have no further entitlement to Base Compensation, bonus, or
benefits from the Company following the effective date of such termination,
except as provided in Section 3(d) of this Agreement.


(ii)           The Employee may terminate this Agreement upon the occurrence of
any of the following: (A) a breach by the Company of any material provision of
this Agreement and the expiration of a 10-business day cure period for such
breach after written notice thereof has been given to the Company by the
Employee; (B) any material diminution in the authority or responsibilities
delegated to the Employee as the chief executive officer of the Company; or (C)
any reduction in the Employee’s Base Compensation.  Upon the termination of this
Agreement by the Employee pursuant to this Section 7(d)(ii), the Employee shall
be entitled to receive one year of Base Compensation in one lump sum within five
days of the effective date of such termination, subject to withholding for
applicable taxes and other amounts, all unvested Stock Options held by the
Employee shall immediately vest and become exercisable and the Employee shall
have no further entitlement to Base Compensation, bonus, or benefits from the
Company following the effective date of such termination, except as provided in
Section 3(d) of this Agreement.


(e)           Change in Control.  Upon the occurrence of a Change in Control (as
hereinafter defined), the Employee shall have the right to terminate this
Agreement.  Upon the termination of this Agreement by the Employee due to the
occurrence of a Change in Control, the Employee shall be entitled to receive one
year of Base Compensation in one lump sum within five days of the effective date
of such termination, subject to withholding for applicable taxes and other
amounts and all unvested Stock Options held by the Employee shall immediately
vest and become exercisable.  For purposes of this Agreement, a “Change in
Control” of the Company shall be deemed to have occurred in the event that: (i)
individuals who, as of the date hereof, constitute the Board cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s stockholders, was approved by a vote
of at least a majority of the directors then comprising the Board shall be
considered as though such individual was a member of the Board as of the date
hereof; (ii) the Company shall have been sold by either (A) a sale of all or
substantially all its assets, or (B) a merger or consolidation, other than any
merger or consolidation pursuant to which the Company acquires another entity,
or (C) a tender offer, whether solicited or unsolicited; or (iii) any party,
other than the Company, is or becomes the “beneficial owner” (as defined in Rule
13d-3 under the Securities Exchange Act of 1934, as amended), directly or
indirectly, of voting securities of the Company representing 50% or more of the
total voting power of all the then-outstanding voting securities of the Company.
 
8

--------------------------------------------------------------------------------


 
(f)           Return of Payments and Cancellation of Benefits.  In the event
that the Employee fails to comply with any of his obligations under this
Agreement, including, without limitation, the covenants contained in Section 5
hereof, the Employee shall repay to the Company the one year Base Compensation
lump sum payment received by the Employee from the Company pursuant to Section
7(c), 7(d)(ii) or Section 7(e) hereof as of the date of such failure to comply,
the Company’s obligation to provide the benefits under Section 3(d) hereof will
terminate and be null and void as of such date, and the Employee will have no
further rights in or to such amounts and benefits.


8.             Key Man Life Insurance.  The Employee acknowledges that the
Company will seek to obtain key man life insurance policy on his life with the
Company as the named beneficiary in an amount to be determined by the Board up
to a maximum amount of Ten Million Dollars ($10,000,000).  The Employee hereby
agrees to provide such information and to submit to such medical examinations
and otherwise use his best efforts to cooperate as may be required to assist the
Company in obtaining such policy.


9.
Miscellaneous.



(a)  Survival.  The provisions of Sections 4, 5, 6, 7 and 9 and the last two
sentences of Section 3(d) shall survive the termination of this Agreement.


(b)  Entire Agreement.  This Agreement sets forth the entire understanding of
the parties and, except as specifically set forth herein, merges and supersedes
any prior or contemporaneous agreements between the parties pertaining to the
subject matter hereof.


(c) Modification.  This Agreement may not be modified or terminated orally, and
no modification, termination or attempted waiver of any of the provisions hereof
shall be binding unless in writing and signed by the party against whom the same
is sought to be enforced.


(d) Waiver.  Failure of a party to enforce one or more of the provisions of this
Agreement or to require at any time performance of any of the obligations hereof
shall not be construed to be a waiver of such provisions by such party nor to in
any way affect the validity of this Agreement or such party’s right thereafter
to enforce any provision of this Agreement, nor to preclude such party from
taking any other action at any time which it would legally be entitled to take.
 
9

--------------------------------------------------------------------------------


 
(e)  Successors and Assigns.  Neither party shall have the right to assign this
Agreement, or any rights or obligations hereunder, without the consent of the
other party; provided, however, that upon the sale of all or substantially all
of the assets, business and goodwill of the Company to another company, or upon
the merger or consolidation of the Company with another company, this Agreement
shall inure to the benefit of, and be binding upon, both Employee and the
company purchasing such assets, business and goodwill, or surviving such merger
or consolidation, as the case may be, in the same manner and to the same extent
as though such other company were the Company;  and provided, further, that the
Company shall have the right to assign this Agreement to any affiliate or
subsidiary of the Company.  Subject to the foregoing, this Agreement shall inure
to the benefit of, and be binding upon, the parties hereto and their legal
representatives, heirs, successors and assigns.


(f) Communications.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been given
at the time personally delivered or when mailed in any United States post office
enclosed in a registered or certified postage prepaid envelope and addressed to
the addresses set forth below, or to such other address as any party may specify
by notice to the other party; provided, however, that any notice of change of
address shall be effective only upon receipt.


If to the Company:
 
With a copy to:
     
Clarus Corporation
 
Kane Kessler, P.C.
One Landmark Square
 
1350 Avenue of the Americas
Stamford, Connecticut 06901
 
New York, New York  10019
Facsimile: (203) 428-2024
 
Facsimile: (212) 245-3009
Attention:  Warren B. Kanders
 
Attention: Robert L. Lawrence, Esq.
     
If to the Employee:
 
With a copy to:
     
Peter Metcalf
   
_____________
 
______________
_____________
 
______________
_____________
 
_____________



(g) Severability.  If any provision of this Agreement is held to be invalid or
unenforceable by a court of competent jurisdiction, such invalidity or
unenforceability shall not affect the validity and enforceability of the other
provisions of this Agreement and the provisions held to be invalid or
unenforceable shall be enforced as nearly as possible according to its original
terms and intent to eliminate such invalidity or unenforceability.
 
10

--------------------------------------------------------------------------------


 
(h) Jurisdiction; Venue.  This Agreement shall be subject to the non-exclusive
jurisdiction of the federal courts or state courts of the State of Delaware,
County of New Castle, for the purpose of resolving any disputes among them
relating to this Agreement or the transactions contemplated by this Agreement
and waive any objections on the grounds of forum non conveniens or
otherwise.  The parties hereto agree to service of process by certified or
registered United States mail, postage prepaid, addressed to the party in
question.  The prevailing party in any proceeding instituted in connection with
this Agreement shall be entitled to an award of its/his reasonable attorneys’
fees and costs.


(i) Governing Law.  This Agreement is made and executed and shall be governed by
the laws of the State of Delaware, without regard to the conflicts of law
principles thereof.


(j) Counterparts.  This Agreement may be executed in any number of counterparts
(and by facsimile or other electronic signature), but all counterparts will
together constitute but one agreement.


(k)  Third Party Beneficiaries.  This Agreement is for the sole and exclusive
benefit of the parties hereto and, except as provided herein, shall not be
deemed for the benefit of any other person or entity.


(l)  Headings and References.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.  References in this Agreement to any section
refer to such section of this Agreement unless the context otherwise requires.


(m)  IRC Section 409A.  The parties to this Agreement intend that the Agreement
complies with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), where applicable, and this Agreement shall be interpreted in a manner
consistent with that intention.  Notwithstanding any provision of this
Agreement, no payment or other distribution required to be made to the Employee
hereunder (including any payment of cash, any transfer of property and any
provision of taxable benefits) as a result of his termination with the Company
shall be made prior to the earliest date that Employee may receive such payments
without a penalty, remedial measure or similar effect being imposed against the
Company or the Employee pursuant to Section 409A of the Code.


(n)  Participation of the Parties.  The parties hereto acknowledge and agree
that (i) this Agreement and all matters contemplated herein have been negotiated
among all parties hereto and their respective legal counsel, if any, (ii) each
party has had, or has been afforded the opportunity to have, this Agreement and
the transactions contemplated hereby reviewed by independent counsel of its own
choosing, (iii) all such parties have participated in the drafting and
preparation of this Agreement from the commencement of negotiations at all times
through the execution hereof, and (iv) any ambiguities contained in this
Agreement shall not be construed against any party hereto.
 
11

--------------------------------------------------------------------------------


 
[SIGNATURE PAGE FOLLOWS]
 
12

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, each of the parties hereto has duly executed this Employment
Agreement as of the date set forth above.


Clarus Corporation
 
Employee
       
By:  
/s/ Philip A. Baratelli
 
/s/ Peter Metcalf
 
Name: Philip A. Baratelli
 
Peter Metcalf
 
Title: Chief Financial Officer
   

 

--------------------------------------------------------------------------------


 